UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7664


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RUHULLAH AS-SADIQ; DION THOMAS,

                Defendants – Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:00-cr-00176-F-1; 5:00-cr-00176-F-3)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ruhullah As-Sadiq, Dion Thomas, Appellants Pro Se.      Michael
Gordon James, OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ruhullah As-Sadiq and Dion Thomas, federal prisoners,

appeal the district court’s order denying their joint motion

seeking the disclosure, post-trial, of statements made by a co-

defendant.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. As-Sadiq, Nos. 5:00-cr-00176-

F-1; 5:00-cr-00176-F-3 (E.D.N.C. Nov. 8, 2010).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2